Case 6:20-cv-00176-JCB Document 34-1 Filed 05/15/20 Page 1 of 2 PageID #: 1298



                          THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


R.J. REYNOLDS TOBACCO COMPANY, et al.,

       Plaintiffs,

v.                                                   CIVIL ACTION NO. 6:20-cv-00176

UNITED STATES FOOD AND DRUG
ADMINISTRATION, et al.,

        Defendants,



                [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT

       For the reasons set forth in Plaintiffs’ Motion For Summary Judgment and a Preliminary

Injunction, and based on the Court’s review of both parties’ arguments and the agency record,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion For Summary Judgment is GRANTED.

The Court hereby

       1.        DECLARES that the Rule published at 85 Fed. Reg. 15,638 (Mar. 18, 2020) violates

                 the First Amendment, the Administrative Procedure Act, and the Tobacco Control

                 Act, and VACATES that Rule;

       2.        DECLARES that the Tobacco Control Act’s requirement that FDA “issue regulations

                 that require color graphics depicting the negative health consequences of smoking,”

                 15 U.S.C. § 1333(d)[1], and the Act’s requirement that the new textual and graphic

                 warnings must occupy the top 50% of the front and back of cigarette packages and

                 the top 20% of cigarette advertising, id. § 1333(a)(2), (b)(2), violate the First

                 Amendment;

       3.        PERMANENTLY ENJOINS Defendants from enforcing the Rule and the Tobacco
Case 6:20-cv-00176-JCB Document 34-1 Filed 05/15/20 Page 2 of 2 PageID #: 1299



            Control Act’s requirements described above;

      4.    PERMANENTLY ENJOINS Defendants from enforcing the Tobacco Control Act’s

            new textual warnings, id. § 1333(a)(1), (b)(1), as well as the related requirements found

            in 21 U.S.C. §§ 387c(a)(2), 387t(a), until fifteen months after FDA issues a legally valid

            rule; and

      5.    DECLARES that Plaintiffs are permitted to continue using their current cigarette

            packages and advertising until fifteen months after FDA issues a legally valid rule.

It is SO ORDERED.
